PD-0051-15
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                            Transmitted 2/16/2015 11:33:06 AM
                                                                               Accepted 2/17/2015 3:18:31 PM
                          IN THE COURT OF CRIMINAL APPEALS                                      ABEL A£°fJ*
                                     OF THE STATE OF TEXAS


                                             PD-0051-15



      MAX EDWARD WEBB,                             §                                            2-19'lT"
      Appellant                                                      On Petition for Review of
      v.                                                             No. 01-14-00200-CR
                                                   §                 Court of Appeals
                                                   §                 First District of Texas
      THE STATE OF TEXAS                           §
      Appellee


                      MOTION FOR EXTENSION OF TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW

              Appellant Max Edward Webb moves the Court for an extension of time to file

      her petition for discretionary review until and including February 16, 2015, and shows:

           1. In cause number 01-14-00200-CR, the First Court of Appeals affirmed Mr.
              Webb's conviction on December 15, 2014. The deadline to file the petition for
              discretionary review is January 15, 2015. Rule 68.2(c) of the Texas Rules of
              Appellate Procedure provides that the Court may extend the time to file the
              petition if a motion to extend is filed no later than 15 days after the last day for
              filing the petition.

           2. Mr. Webb has made one request for extension.


           3. Counsel began investigating and preparing for a motion for new trial in a
              murder case on December 23, 2014; counsel received the file 12 days into the
              30-day period for filing the motion. The entire case needed to be reinvestigated
              and took up all of counsel's time before the deadline and a great deal of
              counsel's time after the deadline. The hearing on the motion is February 19,
              2015. This has impeded counsel being able to meet this and other deadlines.
           FILED IN
COURT OF CRIMINAL APPEALS

      February 17, 2015

   ABELACOSTA, CLERK
   In view of the foregoing, Mr. Webb moves the Court to extend the time to file his

petition for discretionary review until and including March 18, 2015.

                                 Respectfully submitted,
                                 Alexander Bunin
                                 Chief, Harris County Public Defender's Office

                                 / s/ Melissa Martin

                                 Melissa Martin
                                 Assistant Public Defender
                                 1201 Franklin, 13th Floor
                                 Houston, TX 77002
                                 713/274-6709; Fax 713/437-4319
                                 Email melissa.martin@pdo.hctx.net
                                 Texas Bar # 24002532




                              CERTIFICATE OF SERVICE

      I certify that I provided a copy of the foregoing motion to counsel for the state
and the State Prosecuting Attorney by electronic service on February 16, 2015.

                                  I si MelissaMartin

                                  Melissa Martin